- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 12, 2013 CLEAN DIESEL TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-33710 06-1393453 (State or Other Jurisdictionof Incorporation) (Commission File Number) (I.R.S. EmployerIdentification No.) 4567 Telephone Road, Suite 100 Ventura, California, 93003 (Address of Principal Executive Offices) (Zip Code) (805) 639-9458 (Registrants telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On November 12, 2013, Clean Diesel Technologies, Inc. reported its results for the third quarter of 2013. The press release dated November 12, 2013 is furnished as Exhibit 99.1 hereto. Item9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description of Exhibits 99.1 Press Release dated November 12, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLEAN DIESEL TECHNOLOGIES, INC. November 12, 2013 By: /s/Nikhil A. Mehta Name:Nikhil A. Mehta Title: Chief Financial Officer
